                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

SVETLANA GITERMAN,                          :

                                            :
                       Plaintiff                CIVIL ACTION NO. 3:16-0402
                                            :
                       v.
                                            :        (JUDGE MANNION)
POCONO MEDICAL CENTER,
et al.,                                     :

                       Defendants           :

                                       ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          The plaintiff’s motion to strike and to preclude the trial testimony

          of PMC’s witnesses, Khatrichettri and Zujus, (Doc. 137), is

          DENIED, and PMC will be ALLOWED to present the testimony of

          these two witnesses at trial.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Date: April 19, 2019
16-0402-03-ORDER.wpd
